Locher, J.,
dissenting. Since I am of the opinion that Section 6.01, Article VI, of the Charter of the city of Brook Park is unambiguous arid controlling in this matter, I must dissent.
“This court has consistently held that, under the home-rule provisions of Article XVIII of the Constitution, a municipality may adopt for municipal elections a method of selecting municipal officers different from the method of elections otherwise provided for.” State, ex rel. Sherrill, v. Brown (1951), 155 Ohio St. 607, 608 [45 O.O. 16]. In giving effect to the terms of a city charter, we should interpret the wording in a reasonable manner. In this case, since Brook Park did not specifically define “general election” in its charter, the only reasonable interpretation is that a “regular municipal election” as set forth in Section 11.02, Article XI is identical to a general election. The exclusive wording of that section makes another interpretation inconceivable:
“A general municipal election for the purpose of the election of officers provided for in this Charter shall be held on the first Tuesday after'the first Monday in November in each odd numbered year. Elections so held shall be known as regular municipal elections. All other elections held under the pro*94visions of this Charter or as required by law shall be known as special municipal elections.” (Emphasis added.)
Since a general election could not also be a “special” election, it must therefore be a regular election.
Relator argues that the “50% plus one” requirement of Section 6.01, Article VI was meant to apply only to the case of one candidate appearing on the ballot, where “voter fallout” is often a problem. Relator fails to recognize, however, that he is in effect unopposed since intervenor Lambros was ruled not to be a candidate. Votes cast for Lambros by virtue of the temporary reinstatement of his name to the ballot are votes against relator. This is a situation intended to be covered by Section 6.01, to ensure that the candidate receives more “yes” votes than “no” and “abstain” votes.
Accordingly, I would deny the writ and permit the Secretary of State to order that all votes cast be counted, in conformity with the clear reading of the Brook Park City Charter.
W. Brown and Holmes, JJ., concur in the foregoing dissenting opinion.